Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 21, 2019

The Court of Appeals hereby passes the following order:

A20D0100. HERIBERTO CAMACHO et al. v. US BANK NATIONAL
    ASSOCIATION.

      Heriberto Camacho and Francisco Garcia Gomez filed an application for
discretionary appeal, seeking review of the trial court’s order granting U. S. Bank
National Association’s motion for summary judgment in this declaratory judgment
action. We, however, lack jurisdiction.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-828 (386 SE2d 884) (1989).         Ordinarily, when a party applies for
discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). However, to fall within this general rule the application must be
filed within 30 days of entry of the order or judgment to be appealed. See OCGA §
5-6-35 (d), (j). Here, Camacho and Gomez filed this application 539 days after entry
of the order granting summary judgment. The application is therefore untimely, and
it is hereby DISMISSED for lack of jurisdiction.1




      1
         Camacho and Gomez also filed a notice of appeal in the trial court from the
grant of summary judgment and that appeal was docketed in this Court as Case
Number A20A0375. On October 7, 2019, that case was dismissed for failure to file
a brief.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/21/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.